DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 6/1/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Huang et al (US Publication No. 2012/0299099)

    PNG
    media_image1.png
    761
    448
    media_image1.png
    Greyscale

	Regarding claim 1, Huang discloses a semiconductor device Fig 9A-9B, comprising: a semiconductor substrate ¶0039 Fig 9A-9B, 101; at least one semiconductor fin Fig 9A-9B, 117 on the semiconductor substrate Fig 9A-9B, 101, the at least one semiconductor fin comprising a first portion Fig 9A-9B, 117, a second portion and a first neck portion Fig 9A-9B, 104 between the first portion and the second portion Fig 9A-9B, 105 area, wherein a width of the first portion decreases as the first portion becomes closer to the first neck portion Fig 9A-9B, and a width of the second portion increases as the second portion becomes closer to a bottom surface of the semiconductor substrate Fig 9A-9B; and a gate stack Fig 9A-9B, 130 partially covering the at least one semiconductor fin Fig 9A-9B.
Regarding claim 2, Huang discloses a source/drain structure on opposite sides of the gate stack ¶0041, wherein a sidewall of the source/drain structure has a turning point, and a height of the tuning point is substantially the same as a height of the first neck portion ¶0041 Fig 9B.
Regarding claim 3, Huang discloses wherein the at least one semiconductor fin has a minimum width at the first neck portion Fig 9A-9B.
Regarding claim 5, Huang discloses wherein the at least one semiconductor fin further comprises a top portion over the first portion, the first neck portion and the second portion, and the top portion has a substantially vertical sidewall Fig 9A-9B.
Regarding claim 6, Huang discloses wherein the at least one semiconductor fin further comprises a bottom portion below the first portion, the first neck portion and the second portion, and the bottom portion has a substantially vertical sidewall Fig 9A-9B.
Regarding claim 7, Huang discloses wherein the first portion has an inverted trapezoid shape, and the second portion has a trapezoid shape Fig 9A-9B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2012/0299099) in view of Liang et al (CN103779226 A with translation).
Regarding claim 4, Huang discloses all the limitations except for the shape of the fin. Whereas Liang discloses at least one semiconductor fin comprises a third portion between the second portion and the semiconductor substrate, a fourth portion and a second neck portion between the third portion and the fourth portion, a width of the third portion decreases as the third portion becomes closer to the second neck portion, and a width of the fourth portion increases as the fourth portion becomes closer to the bottom surface of the semiconductor substrate. Fig 14 and Page 6 translation. Huang and Liang are analogous art because they are directed to Finfet devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the fin shape because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the fin shape since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Huang discloses a semiconductor device, comprising: a semiconductor substrate¶0039 Fig 9A-9B, 101; at least one semiconductor fin Fig 9A-9B, 117 on the semiconductor substrate, and a gate stack Fig 9A-9B, 130 partially covering the at least one semiconductor fin Fig 9A-9B. Huang discloses all the limitations except for the shape of the fin. Whereas Liang discloses a sidewall of the at least one semiconductor fin comprises a zig-zag portion Fig 14 and Page 6 translation. Huang and Liang are analogous art because they are directed to Finfet devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the fin shape because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the fin shape since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Huang in view of Liang discloses wherein the sidewall of the at least one semiconductor fin further comprises a substantially vertical portion physically connected to the zig-zag portion Liang Fig 14 and Huang Fig 9A-9B.
Regarding claim 10, Huang in view of Liang discloses wherein the substantially vertical portion is disposed between the semiconductor substrate and the zig-zag portion Liang Fig 14 and Huang Fig 9A-9B.
	Regarding claim 11, Huang and Liang are silent on the ratio of the sidewall ranges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 12, Huang in view of Liang discloses wherein the at least one semiconductor fin has a minimum width at the zig-zag portion Liang Fig 14 and Huang Fig 9A-9B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811